Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.     
In claim 1, the limitation of “wherein low-refractive index reinforcing portions are arranged in both end portions of the light guide plate along the light-guiding direction is not shown in the Drawings. The low Refractive index is a single layer in instant Fig.3, and is not formed on both sides. Therefore the both end portions is considered the two ends of the light guide on the same side of the light guide.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

 		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over   Daisuke (WO 2018142813, US equivalent US 20200247089 is relied upon in the rejection) in view of Hasegawa (US 20160011360)
Regarding claim 1, Daisuke teaches an optical laminate, comprising: a light guide plate (light guide plate in [0301]-[0311] or optical functional layer in [0011] and claim 1 of Daisuke): an adhesion layer 30: and an optical member 40 laminated on the light guide plate via the adhesion layer, and wherein low-refractive index reinforcing portions 20 are arranged in both end portions (right and left ends are considered as the “both end 
Daisuke does not teach the adhesion layer is formed in a dot pattern in plan view, and a density of the dots has such a gradient as to increase from a light-entering side of the light guide plate along a light-guiding direction thereof.
Hasegawa teaches an adhesive layer 14 (Fig.2 and [0046]) with a density of the dots has such a gradient as to increase from a light-entering side of the light guide plate along a light-guiding direction thereof ([0055]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to increase the dot density as disclosed in Hasegawa, in the adhesive layer of Diasuke, in order to achieve color purity  ([0016]-[0017] in Hasegawa).

Regarding claim 2, Daisuke in view of Hasegawa teaches an optical laminate , wherein the low-refractive index reinforcing portions each include a substrate, a low-refractive index layer formed on the substrate, ([0002]-[0003] and [0301]-[0311] in Diasuke) pressure-sensitive ([0051], [0100],[0108] in Hasegawa) adhesive layers (30 in Daisuke) arranged as outermost layers on both surfaces thereof  (from the teachings of adhesives 14 formed on two sides of light guide 11 in Hasegawa). 
 
Regarding claim 3, Daisuke in view of Hasegawa teaches an optical laminate, wherein the low-refractive index layer has a refractive index of 1.25 or less ([0311] and claim 1 of Daisuke).  

Regarding claim 4, Daisuke in view of Hasegawa teaches an optical laminate, wherein a total with of the low-refractive index reinforcing portions is disclosed ([0301]-[0305], [0018],[0030],[0167],[0206],[0246]) , further, Daisuke in view of Hasegawa teaches glass plates with 3mm thickness ([0206],[0245]) , however it does not explicitly teach that the thickness accounts for 10% or less of a width of the light guide plate. Since Daisuke in view of Hasegawa teaches very low thickness low refractive index layers, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a higher width of the light guide plate as compared to the low-refractive index layers in Daisuke in view of Hasegawa in order to achieve a robust and mechanically stable display device.

Regarding claim 5, Daisuke in view of Hasegawa teaches an optical laminate, wherein the low-refractive index reinforcing portions each have a total light transmittance of 85% or more ([0019]-[0020] in Daisuke).
  
 	Claim 6 is rejected under 35 U.S.C. 103 as being Daisuke in view of Hasegawa and further in view of Suzuki (US 20040042233)
 	Regarding claim 6, Daisuke in view of Hasegawa teaches the invention set forth in claim 1 above, but is silent regarding another low-refractive index reinforcing portion is further arranged in an end portion of the light guide plate on a side opposite to the light-entering side.  

	 Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the low refractive index layers on both sides of a substrate in order to improve contrast ([0220]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daisuke (WO 2018142813, US equivalent US 20200247089 is relied upon in the rejection) in view of Hasegawa (US 20160011360) and further in view of Kazuhito (KR 20180061172 A, English Translation)
Regarding claim 7, Daisuke teaches an optical laminate, comprising: a light guide plate (light guide plate in [0301]-[0311] or optical functional layer in [0011] and claim 1 of Daisuke): an adhesion layer 30: and an optical member 40 laminated on the light guide plate via the adhesion layer, and wherein low-refractive index reinforcing portions 20 are arranged in both end portions (right and left ends are considered as the “both end portions” in the longitudinal direction) of the light guide plate along the light-guiding direction ([0181]) ;wherein the low-refractive index reinforcing portions each include a substrate, a low-refractive index layer formed on the substrate, ([0002]-[0003] and [0301]-[0311] in Diasuke) pressure-sensitive adhesive layers (30 in Daisuke) arranged as outermost layers on both surfaces thereof; wherein the low-refractive index reinforcing portions each have a total light transmittance of 85% or more ([0019]-[0020]) and the low-refractive index layer has a refractive index of 1.25 or less ([0311] and claim 1 of Daisuke).  

Hasegawa teaches an adhesive layer 14 (Fig.2 and [0046]) with a density of the dots has such a gradient as to increase from a light-entering side of the light guide plate along a light-guiding direction thereof ([0055]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to increase   the dot density as disclosed in Hasegawa, in the adhesive layer of Diasuke, in order to achieve color purity  ([0016]-[0017] in Hasegawa).
 Daisuke in view of Hasegawa does not teach the low-refractive index layer is formed of one or a plurality of kinds of constituent units each forming a fine pore structure and the constituent units are chemically bonded to each other through a catalytic action.
Kazuhito teaches a low-refractive index layer is formed of one or a plurality of kinds of constituent units each forming a fine pore structure and the constituent units are chemically bonded to each other through a catalytic action (disclosed in Kazuhito:  “In the pore structure of the low refractive index layer, the single or single or plural constituent units constituting the pore structure may include, for example, a portion directly or indirectly chemically bonded through a catalytic action”).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material, as disclosed in Kazuhito, in the device of Daisuke in view of Hasegawa in order to hydrophilic property.

                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875